t c memo united_states tax_court william k starr petitioner v commissioner of internal revenue respondent docket no filed date william k starr pro_se gregory m hahn for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax of dollar_figure under sec_6651 after concessions the issue remaining for decision is whether a self-employed_individual is entitled to use the federal per_diem rate to substantiate the amount of deductible lodging_expenses for travel away from home under sec_274 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference during william k starr petitioner resided in phoenix arizona petitioner operated climb on a rainbow a sole_proprietorship that provided hot air balloon rides to customers petitioner operated his sole_proprietorship for part of in phoenix arizona and the remainder of the year in woodinville washington during petitioner lived ina rented apartment in woodinville for days while operating his business on his schedule c profit or loss from business for petitioner claimed a travel expense deduction of dollar_figure of which dollar_figure represented lodging costs incurred in washington petitioner computed his lodging_expenses based on a per_diem rate of dollar_figure per day for the days that he operated his business in woodinville respondent disallowed the dollar_figure per_diem lodging expense deduction claimed by petitioner but allowed a deduction of dollar_figure for the lodging_expenses actually incurred while operating the business in washington the actual expenses were computed as follows rent dollar_figure brlectricity cable utilitie sec_544 entertainment big_number total dollar_figure petitioner concedes that the maximum lodging deduction that he could claim in using a per_diem rate would be dollar_figure computed as the maximum federal per_diem rate multiplied by the days that petitioner lived in woodinville for business purposes the maximum federal per_diem rate for lodging in king county washington where woodinville is located was dollar_figure per day during discussion petitioner contends that a self-employed_individual is entitled to use the federal per_diem rate to substantiate expenditures_for lodging away from home respondent claims that petitioner as a sole_proprietor is precluded from using the federal per_diem rate and is entitled only to a deduction equal to his actual lodging_expenses substantiated under sec_274 q4e- lodging_expenses that are incurred while traveling away from home in the pursuit of business are generally deductible under sec_162 sec_274 however disallows a deduction for lodging_expenses under sec_162 when a taxpayer fails to substantiate the amount of the expense the time and place of travel and the business_purpose of the expense sec_274 provides in part sec_274 substantiation required ----no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel c the business_purpose of the expense or other item xk kek the secretary is vested with the authority to prescribe rules waiving the substantiation requirements in circumstances where it is impracticable for documentary_evidence to be required see sec_274 pursuant to this authority revproc_94_77 1994_2_cb_825 was issued for the purpose of providing rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and or incidental_expenses incurred while traveling away from home will be deemed substantiated under sec_1_274-5t of the temporary income_tax regulations when a payor the employer its agent ora third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to - pay for such expenses this revenue_procedure also provides an optional method for employees and self- employed individuals to use in computing the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home emphasis added under revproc_94_77 1994_2_cb_825 employees and self- employed individuals are allowed to use the federal per_diem rate to substantiate business meals and incidental_expenses incurred when traveling away from home however the use of the federal per_diem rate to substantiate the amount of lodging_expenses is available only to certain employer-employee reimbursement arrangements the procedure excludes self-employed individuals from using the federal per_diem rate to substantiate the amount of their lodging_expenses therefore a self-employed_individual must still prove the amount of lodging costs with documentary_evidence see sec_1_274-5t temporary income_tax regs fed reg date this court has previously addressed the issue of whether a self-employed_individual is entitled to use the federal per_diem rate to substantiate the amount of deductible lodging_expenses for travel away from home under sec_274 in duncan v commissioner tcmemo_2000_269 the taxpayer a self-employed_individual claimed deductions for lodging and meals based on the federal per_diem rate the commissioner disallowed the lodging_expenses that were claimed for lack of substantiation under sec_274 the court explained that a self-employed - - individual is entitled to use the per_diem rate to substantiate only meals and incidental_expenses not lodging expense the court held that a self-employed_individual is not entitled to use the per_diem method to substantiate lodging_expenses under sec_274 and disallowed the taxpayer’s lodging_expenses that were not otherwise substantiated under sec_274 see also bracey v commissioner tcmemo_1998_254 hoag v commissioner tcmemo_1993_348 petitioner would have us disregard the specific language of sec_274 and the procedures promulgated under that section we cannot do so petitioner as a self-employed_individual is not entitled to use the federal per_diem rate to substantiate the amount of his schedule c lodging_expenses he is however entitled to deduct lodging expense for the amounts substantiated under sec_274 petitioner is limited to a deduction of dollar_figure which represents the actual lodging_expenses that petitioner substantiated under sec_274 to reflect the foregoing and the concessions of the parties decision will be entered under rule
